 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN DUANE HICKMAN,                                No. 2:19-cv-1828 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    MATT CHISHOLM, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. ECF No. 1. The matter was referred to a United States Magistrate Judge

19   as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 17, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 5. Plaintiff has filed

23   objections to the findings and recommendations. ECF. No. 7.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed September 17, 2019 (ECF No. 5), are adopted
 3   in full; and
 4           2. This action is dismissed as duplicative of Hickman v. Chisholm, No. 2:19-cv-1254
 5   TLN AC.
 6   DATED: October 8, 2019.
 7

 8
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
